Citation Nr: 1720439	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left foot disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran served in the Army National Guard, to include a period of active duty for training (ACDUTRA) from February 2007 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously denied this issue in July 2016.  In March 2017 this issue was subject to a Joint Motion for Remand from the United States Court of Appeals for Veterans Claims (Court).  It has returned to the Board for review.

In April 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2013 the Veteran underwent VA examination in connection with her claim, and at the time she was diagnosed with left foot metatarsalgia.  The VA examiner opined that it was less likely than not that the Veteran's left knee impairment status post-arthroscopic surgery caused a severe effect on the lower joints in the feet, resulting in degenerative changes.  In making this determination, the VA examiner indicated that surgical changes in the knee would not cause arthritic changes in the feet.  However, the VA examiner did not address whether the Veteran's left knee impairment status post-arthroscopic surgery aggravated the Veteran's left foot metatarsalgia.  Thus, remand is warranted to obtain an addendum VA opinion to address aggravation.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated her left foot disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Then, return the claims file to the January 2013 VA examiner if available, to obtain an addendum opinion.  If that examiner is not available, the opinion should be provided by another examiner.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled. 

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected left knee disability has permanently worsened the Veteran's left foot metatarsalgia beyond normal progression (versus temporary exacerbations of symptoms).  If so, the examiner should attempt to quantify the degree of worsening of the left foot metatarsalgia that is due to the left knee disability.  The examiner should provide a rationale for the opinions expressed.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




